Citation Nr: 9916959	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-42 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $20,026.66, plus 
accrued interest.


REPRESENTATION

Appellant represented by:	Robert J. Notestine, III, 
attorney-at-law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The appellant reportedly served on active duty from April 
1984 to October 1986.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from decisions by the 
Committee on Waivers and Compromises of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the appellant's request for waiver 
of recovery of loan guaranty indebtedness in the original 
amount of $20,026.66, plus accrued interest.  In August 1994, 
the Committee on Waivers and Compromises determined that 
there was bad faith on the part of the appellant in the 
creation of the indebtedness.

The appellant's claim was remanded by the Board in May 1998 
in order that he could be provided a hearing before the 
Board.  A hearing was held before the undersigned Member of 
the Board in March 1999.  The appellant's claim is now ready 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant assumed responsibility for a VA guaranteed 
home loan when he purchased a Florida property in November 
1985.

3.  The appellant defaulted on the home loan in February 1996 
and made no more payments, necessitating a foreclosure sale 
of the subject property in August 1989.

4.  The appellant did not respond to letters from the note 
holder and VA seeking to resolve the default.

5.  The appellant moved to Tennessee without informing the 
note holder or VA of his move or of his new address.

6.  The appellant's default of his mortgage obligation, 
coupled with his actions taken subsequent to his default of 
February 1986, are representative of deceptive dealing with 
the intent to seek an unfair advantage, with knowledge of the 
likely consequences.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted the security for the VA guaranteed loan.  38 
U.S.C.A. §§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) 
(1998).

2.  Since there was bad faith on the part of the appellant in 
creation of the indebtedness, waiver of recovery of the loan 
guaranty indebtedness is barred.  38 U.S.C.A. §§ 5107, 5302; 
38 C.F.R. §§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In April 1984 Mr. and Mrs. [redacted] purchased a new 
dwelling with a VA guaranteed home loan.  The loan was for 
$40,000, financed at 12 percent.  In November 1985 the 
appellant and his spouse purchased said property from the 
[redacted]'s and assumed the VA guaranteed home loan.  The 
purchase price of the property was $39,773.45 which was noted 
to be the balance of the mortgage at that time.  The 
appellant and his spouse expressly assumed the home loan 
under the terms of the instrument creating the loan to 
indemnify VA to the extent of any claim payment arising from 
the guaranty of the indebtedness. 

A Notice of Default was issued by the note holder in April 
1988.  A Notice of Intention to Foreclose was issued by the 
note holder in May 1988.  It was indicated that the appellant 
first defaulted on a February 1988 payment and had made no 
payments thereafter.  It was also noted that the appellant 
had not responded to letters and the note holder was unable 
to establish the reason for the appellant's default.  It was 
indicated that the appellant was delinquent in the amount of 
$1954.

A foreclosure appraisal was made in April 1989.  The property 
was valued at $32,000.  The appraiser noted that the house 
was occupied.  

In June 1989 the RO wrote to the appellant advising him that 
the note holder intended to foreclose on the subject 
property.  The letter warned the appellant that if he did not 
make satisfactory arrangements for curing the default he 
would lose his property.  He was further warned that a 
foreclosure sale would cause the appellant to be personally 
liable for any deficiency after completion of the 
foreclosure.  The letter advised the appellant that VA 
offered financial counseling to discuss alternatives which 
might help prevent foreclosure and protect the appellant's 
credit standing.  The record does not show that any response 
was received from the appellant.

An August 1989 VA foreclosure appraisal indicates that the 
property was vacant and secure.  The appraisal noted that 
value of the property for liquidation purposes was $32,000 
and that the reason for the 29.6 percent loss in value was 
due to a severe market decline.

An October 1989 property inspection report valued the 
property at $32,000.  The report noted that the property had 
been listed for sale since July 1986 for $45,900 (over 40 
percent above the estimated market value).

Foreclosure proceedings were initiated against the appellant.  
A foreclosure sale on the property took place in August 1989.  
In May 1990, VA paid the note holder's loan guaranty claim.  
A debt was established against the appellant in the amount of 
$20,026.66.

The appellant submitted a request for a waiver in February 
1992.  The appellant reported that upon moving in the 
property he found that it experienced major water problems.  
It was also constantly invaded by insects.  The appellant 
stated that he listed the property for sale with no success.  
He was discharged from the Air Force in October 1986 and 
moved back to Tennessee.  He stated that he did not have 
steady employment and he was unable to make his mortgage 
payments.

The records indicate that the appellant was sent a financial 
status report (FSR) in April 1992.  The appellant did not 
complete and return the FSR to the RO.

A substantive appeal was received from the appellant's 
attorney in May 1993.  The attorney noted that the appellant 
had been a victim of purchasing a defective housing unit.  
The appellant's failure to make the payments on his loan was 
a direct result of the emotional distress caused by the 
purchase of the defective house, periods of unemployment and 
underemployment, and marital difficulties.  The attorney also 
claimed that the appellant's ex-wife and the original owners 
of the property, who fraudulently sold it to the appellant, 
should be held liable for the indebtedness.  The attorney 
noted that it was unconscionable that a Summary Judgment 
(judicial order of foreclosure) was made against the 
appellant without his knowledge.  The attorney further stated 
that upholding of the appellant's indebtedness would result 
in insolvency for the appellant.

The appellant appeared before the undersigned Member of the 
Board in March 1999.  The appellant testified that the 
property constantly flooded and was inundated with little 
slugs when it was flooded.  After getting out of service he 
moved back to Tennessee.  He attempted to sell the property 
but there were no buyers.  The appellant guessed that he had 
informed the lender and VA of his moving out of the house.  
The appellant stated that his cousin had lived in the 
property for awhile, but would not consider purchasing it.

While the appellant has asked that the original owners of the 
property be held responsible for the indebtedness, the Board 
notes that the original owners were not delinquent on any 
payments, and it was not until the appellant assumed the home 
loan that the payments went into default.  

The Board does not find that the lack of actual notice to the 
appellant of the summary judgment foreclosure of the property 
constituted a violation of due process.  In this regard, the 
Board notes that the evidence indicates that the appellant 
left the home without providing his address or telephone 
number to the note holder or VA.  While the veteran was 
equivocal at his March 1999 hearing as to whether he provided 
his new address upon moving from the subject property, the 
contemporary evidence reveals intentional actions on the part 
of the veteran to avoid communication with the note holder 
and VA.

While the appellant may have been greatly distressed by any 
deficiencies in the structure of the home he purchased with 
the VA guaranteed loan, and also distressed due to his 
marital problems, the record reveals that the veteran never 
made the note holder or VA aware of these alleged 
difficulties at that time.  Regardless, these factors were 
not relevant to his obligation to the note holder and VA.  

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience. 38 U.S.C.A. § 5302(b).  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government. 38 C.F.R. § 1.965(a).  
However, in determining whether a waiver of loan guaranty 
indebtedness may be granted, the Board must first address the 
issue of whether fraud, misrepresentation, or bad faith 
exists, any indication of which precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b).  It 
should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302(c).

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  38 C.F.R. § 
1.965(b).  

A determination of bad faith is based on the circumstances 
which led to the default and the foreclosure, as well as the 
appellant's attitude toward contractual obligations, and his 
actions or omissions with respect to avoiding foreclosure, as 
indicated by the evidence of record.

The appellant's failure in maintaining his mortgage 
obligation coupled with his actions taken in response to his 
uncured default in February 1986 are representative of a 
willful intention to seek an unfair advantage (i.e., engaged 
in deceptive dealing), with knowledge of the likely 
consequences.  The evidence of record discloses that 
following his default in February 1986, the appellant ignored 
the lender's efforts to contact him to discuss alternatives 
to foreclosure.  He also did not respond to a VA letter 
offering counseling in order to avoid foreclosure of the 
property.  Instead, he moved out of state without informing 
the note holder or VA of his whereabouts.  He has since 
informed VA in connection with this appeal that he defaulted 
on the loan due to unemployment and underemployment.  
Notwithstanding his allegations, there is no evidence of 
record suggesting that he was unable to contact the lender or 
VA to discuss these problems and alternatives to foreclosure.  
While there is evidence that the appellant attempted to sell 
the subject property, the evidence reveals that he set an 
asking price more than 40 percent above the market value.  
Furthermore, there is evidence that the property was occupied 
while the appellant was living in Tennessee and that he 
therefore was receiving rental income on it.  This indicates 
further benefit to the veteran at the expense of VA.

The appellant further states on appeal that he is unable to 
repay the loan guaranty indebtedness due to current financial 
hardship, but again, these statements do not explain his 
default or provide mitigating circumstances for his failure 
to cooperate with the holder's efforts to service his 
delinquent account in 1986.  

The Board concludes that the totality of the appellant's 
conduct taken in connection with this loan indicates that he 
engaged in deceptive dealing.  His deceptive dealing is shown 
by the fact that he failed to report the circumstances of his 
default to either the note holder or VA and that he moved out 
of the property without apprising the note holder or VA of 
his whereabouts.  These facts negate any personal mitigating 
factors claimed on appeal and therefore, will not serve to 
form a basis to absolve his bad faith demonstrated in this 
case.  The result of his actions is deemed by the Board to 
have been foreseeable given the course of events that 
occurred over the life of the loan.  Such deceptive actions 
directly resulted in foreclosure and loss to the Government.

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c).


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
original amount of $20,026.66, plus accrued interest, is 
denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 


